MacIntyre, J.
1. Grady Prosser was convicted of involuntary manslaughter. His motion for new trial, based solely on tlie general grounds, was overruled, and he excepted. After verdict, in passing on the motion for new trial, that view of the evidence which is most unfavorable ■ to the accused must be taken, for every presumption and every inference is in favor of the verdict. Vandeviere v. State, 58 Ga. App. 18 (197 S. E. 338).
*605Decided September 13, 1939.
Carlyle Giles, Frank W. Bell, F. W. Jordan, for plaintiff in error.
G. 8. Baldwin Jr., solicitor-general, McGullar & McGullar, contra.
2. Where a motion for new trial contains only the general grounds, and the record discloses that the evidence for the State, if credible, was sufficient to support the verdict, the jury being the judges of the weight of the evidence, this court can not disturb the judgment refusing a new trial.
3. Notwithstanding the testimony of the witnesses for the State and the defendant was in sharp conflict, the evidence authorized the verdict.
4. The law allows the judge “to refuse or grant new trials in the exercise of a legal discretion, but it does not give this court any discretion in the matter. It can only grant new trials when errors of law have been committed, or when the trial judge has abused his discretion in refusing a new trial.” Smith v. State, 91 Ga. 188 (17 S. E. 68).
5. The judge having approved the verdict, we can not say that he abused his discretion in overruling the motion for new trial. Jackson v. State, 56 Ga. App. 392 (192 S. E. 630).

Judgment affirmed.


Broyles, O. J., and Guerry, J., concur.